Per Curiam,
The report of the master and examiner approved and confirmed by the orphans’ court, together with the decree of said court corresponding with and sustaining the same, constitutes a sufficient answer to the appellant’s contention and renders extended discussion of the principal questions involved unnecessary. The argument of the appellant’s counsel having been duly considered, and failed to convince us of error, it is our plain duty to affirm the decree.
Decree affirmed and appeal dismissed at the cost of the appellant.